Case 20-10451-pmm           Doc 46    Filed 03/04/21 Entered 03/04/21 16:13:56   Desc Main
                                     Document      Page 1 of 1



                            UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF PENNSYLVANIA

In Re:                                                Chapter 13
         Robert J. Creasy
                                                      Bankruptcy No. 20-10451-PMM

                               Debtor

                            ORDER DISMISSING CHAPTER 13 CASE

         AND NOW, after notice and hearing, it is ORDERED that the case is DISMISSED.

     IT IS FURTHER ORDERED that any wage order entered in this case is hereby
TERMINATED and the employer shall cease wage withholding immediately.




   Date: March 4, 2021                          PATRICIA M. MAYER
                                                U.S. BANKRUPTCY JUDGE
